United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-41208
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

FELICIA ROBERSON,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                    USDC No. 2:04-CR-4-TJW-CMC
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges

PER CURIAM:*

     Felicia Roberson appeals from a guilty-plea conviction for

possession of cocaine base with intent to distribute and for

aiding and abetting in the offense.     See 21 U.S.C. § 841(a)(1);

18 U.S.C. § 2.

     For the first time on appeal, Roberson argues that the

district court erred in imposing a sentence under a mandatory

guideline scheme, in violation of United States v. Booker, 542




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41208
                                -2-

U.S. 220 (2005).   We review for plain error.   See United States

v. Valenzuela-Quevedo, 407 F.3d 728, 732 (5th Cir.), cert.

denied, 126 S. Ct. 267 (2005).   Roberson has not shown that the

district court would have sentenced her differently under an

advisory sentencing scheme.   Accordingly, Roberson has failed to

show that the district court’s imposition of a sentence under a

mandatory guideline scheme was plain error.     See id. at 733-34.

     AFFIRMED.